DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-62 and 65-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelkus (8,241,258).
With respect to claim 56, Pelkus discloses a portable hyperoxia treatment system, as shown in figure 1, comprising housing comprising a control circuit 30, as described in column 4, lines 53-59, and powered by an energy source, as disclosed in column 8, lines 54-60. A humidifier is in fluid communication with a fluid source containing a fluid and a medicament, as disclosed in column 8, lines 14-17. A gas source contains a gas and is dispensed by a flow control regulator, as disclosed in 
Pelkus discloses all aspects of the claimed invention with the exception of a programmable control circuit. Pelkus discloses in column 6, line 64, to column 7, line 28, that the system can run different regimens for each particular patient, and an operator can select different options. Programing a circuit to perform different functions is commonly known in the art to automate systems. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the control circuit of Pelkus programmable to achieve the predictable result of allowing different regiments to be automatically selected and run by a user.
With respect to claim 57, a human body part can be inserted into the chamber for treatment, as shown in figure 3.
With respect to claims 58-59, the treatment chamber comprises a plurality of LEDs that emit UV light, as disclosed in column 7, lines 29-43.
With respect to claim 60, aspects of the claimed invention with the exception of a programmable control circuit. Pelkus discloses in column 6, line 64, to column 7, line 28, that the system can run different regimens for each particular patient, and an operator can select different options, but does not disclose the control circuit stores one or more protocols to permit automatic operation of the system of a selected protocol. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store one or more protocols on the control circuit of Pelkus to permit automatic operation of the system of a selected protocol in order to achieve the 
With respect to claim 61, the system is configured to alternatingly surround the treatment area with humidified vapor and gas, as disclosed in column 8, lines 14-55 (i.e. the chamber is first filled with humidified vapor, and subsequently filled with the gas).
With respect to claim 62, a wireless transmitter is adapted to transmit data, as disclosed in column 6, lines 44-57.
With respect to claim 65, the gas comprises oxygen, as disclosed in column 8, lines 27-30.
With respect to claim 66, the fluid comprises water, as disclosed in column 8, lines 14-15.
With respect to claim 67, the medicament comprises an antibiotic selected from hydrogen peroxide, isopropyl alcohol, and bacitracin, as disclosed in column 14, lines 1-3.
With respect to claim 68, the medicament comprises silver, as disclosed in column 14, lines 3-4.
With respect to claim 69, Pelkus discloses the treatment chamber comprises an opening configured to seal around the human body part, as shown in figure 3, but does not disclose a drawstring. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the opening of Pelkus with a drawstring in order to achieve the predictable result of an opening that can be adjusted to fit securely around limbs of different sizes.
With respect to claim 70, the opening has an adhesive (i.e. sticky surface) configured to seal around the human body part, as disclosed in column 11, lines 31-35.
With respect to claim 71, the treatment chamber comprises an impermeable flexible polymer, as disclosed in column 10, lines 30-35.
With respect to claim 72, the treatment chamber comprises a release valve, as disclosed in column 8, lines 27-28.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-59, 61, and 66-68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 11,090,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all limitations of the present claims with the exception of a programmable control circuit. Programing a circuit to perform different functions is commonly known in the art to automate systems. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the control circuit of Pelkus programmable to achieve the predictable result of allowing different regiments to be automatically selected and run by a user.
Allowable Subject Matter
Claims 63 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the claimed invention, the portable variable hyperoxia treatment system of claim 56, and further wherein the humidifier comprises a piezoelectric disc configured to vaporize fluid or medicament from an absorbent insert. Pelkus discloses a humidifier configured to vaporize fluid or medicament, but does not disclose the humidifier comprises a piezoelectric disc or an absorbent insert from which the fluid or medicament is vaporized. While the use of piezoelectric discs in humidifiers is known in the art, the combination of including an absorbent insert is not disclose in the prior art. Therefore the prior art of record does not disclose nor fairly suggest the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781